U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to MEXUS GOLD US Nevada 000-52413 20-4092640 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 1805 N. Carson Street, #150 Carson City, NV 89701 (Address of principal executive offices) (916) 776 2166 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of November 15, 2011, 165,308,998 shares of our common stock were issued and outstanding. PART I ITEM 1.FINANCIAL STATEMENTS MEXUS GOLD US (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Unaudited) MEXUS GOLD US (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS September 30, 2011 March 31, 2011 ASSETS (Unaudited) (Audited) CURRENT ASSETS Cash $ $ Prepaid and other assets TOTAL CURRENT ASSETS FIXED ASSETS Equipment, net of accumulated depreciation TOTAL FIXED ASSETS OTHER ASSETS Equipment under construction Mineral properties TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENTLIABILITIES Accounts payable and accrued liabilities $ $ Accounts payable – related party Advance from Powercom Services Inc. Notes payable Notes payable - related party Loan payable TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Notes payable, net of current portion Loan payable, net of current portion TOTAL LONG TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS’EQUITY Capital stock Authorized 9,000,000 shares of preferred stock, no par value, nil issued and outstanding 1,000,000 shares per Series A Convertible Preferred Stock, $0.001 par value per share 500,000,000 shares of common stock, $0.001 par value per share Issued and outstanding 375, 000 shares of Series A Convertible Preferred Stock ( 0 – March 31, 2011) - 165,308,998 shares of common stock (161,117,595 - March 31, 2011) Additional paid in capital Common stock payable Accumulated deficit Accumulated deficit during the exploration stage TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. MEXUS GOLD US (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended September 30, 2011 Three months ended September 30, 2010 Six months ended September 30, 2011 Six months ended September 30, 2010 Cumulative results from September 18, 2009 to September 30, 2011 REVENUES Revenues $ Total revenues EXPENSES General and administrative Exploration costs Stock-based compensation Total expenses Loss from operations ) OTHER INCOME (EXPENSE) Interest expense ) Gain (loss) on sale of equipment - ) - ) Total other income (expense) NET LOSS $ ) $ ) $ ) $ ) $ ) BASIC LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING- BASIC The accompanying notes are an integral part of these consolidated financial statements. MEXUS GOLD US (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended September 30, 2011 Six months ended September30, 2010 Cumulative from September 18, 2009 to September 30, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Gain on sale of equipment - ) ) Gain on settlement of account payable - Stock-based compensation Stock issued for interest - Changes in operating assets and liabilities: Increase in prepaid and other assets ) ) Increase (decrease) in accounts payable andaccrued liabilities, including related parties NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Equipment ) ) ) Equipment under construction ) ) ) Mineral properties ) ) ) Sale of equipment - - NET CASH USED IN INVESTING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of notes payable Repayment of notes payable ) - ) Advances from related party Repayment of advances from related party ) - ) Advance from Powercom Services Inc. - - Proceeds from issuance of common stock Share subscriptions payable NET CASH PROVIDED BY FINANCING ACTIVITIES INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ $ Supplemental disclosure of non-cash investing and financing activities: Shares for equipment and mineral property $ $ $ Shares issued to pay capital lease liability $
